FILED

UNITED STATES DISTRICT COURT OCT 2 9 2014

FOR THE DISTRICT OF COLUMBIA Clerk. u.s. District a. Bankruptcy

Courts for the District of Columbia
Adly Messiha, )
)
Plaintiff, )
)

V_ ) Civil Action No. / V — /J>/o’{ 
)
ICSID, )
)
Defendant. )
)

MEMORANDUM OPINION

This matter is before the Court on plaintiff s pro se complaint and application to proceed
in forma pauperis. The Court will grant the plaintiffs application and dismiss the complaint for
lack of subject matter jurisdiction. See Fed. R. CiV. P. 12(h)(3) (requiring the court to dismiss an
action “at any time” it determines that subject matter jurisdiction is wanting).

Plaintiff is a resident of New York, New York, suing the International Centre for
Settlement of Investment Disputes (ICSID) based in the District of Columbia. ICSID has ties to
the World Bank but “is an autonomous international institution” with the “primary purpose” of
“provid[ing] facilities for conciliation and arbitration Of international investment disputes.”
https://icsid.worldbank.org (About ICSID). Such disputes are initiated by ﬁling a request for
arbitration or conciliation “accompanied by the payment to the Centre of a non-refundable fee”
Of $25,000, which is set forth in the Centre’s Schedule of Fees. Id. (How to File a Request).

Plaintiff alleges that defendant has refused to “take my case documents” without the

lodging fee and seeks an order to compel ICSID to take the request without payment. Plaintiff

does not state the basis of federal court jurisdiction. Regardless, the law is clear that “federal
l

 

courts are without power to entertain claims otherwise within their jurisdiction if they are ‘so
attenuated and unsubstantial as to be absolutely devoid of merit.’ ” Hagans v. Lavine, 415 US.
528, 536-7 (1974) (quoting Newburyport Water Co. v. Newburyport, 193 US. 561, 579 (1904));
accord Tooley v. Napolitarzo, 586 F.3d 1006, 1009 (DC. Cir. 2009) (“A complaint may be
dismissed on jurisdictional grounds when it “is ‘patently insubstantial,’ presenting no federal
question suitable for decision”) (quoting Best v. Kelly, 39 F.3d 328, 330 (DC. Cir. 1994)). The

instant complaint satisﬁes this standard and, therefore, will be dismissed. A separate order

3%

United States District Judge

accompanies this Memorandum Opinion.

DATE: October; 1 , 2014